Citation Nr: 0712364	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2, asserted as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
diabetes mellitus type 2.


FINDINGS OF FACT

1.  The evidence shows that the veteran served in the 
Republic of Vietnam during the Vietnam era and has been 
diagnosed as having diabetes mellitus type 2.

2.  The medical evidence shows that the veteran's diabetes 
mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
diabetes mellitus type 2, which represents a complete grant 
of the benefit sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

The veteran asserts that presumptive service connection is 
warranted for diabetes mellitus type 2 because he served in 
country in Vietnam and thus is presumed exposed to herbicides 
while serving in Vietnam.  In support, he asserts that his 
position in the Navy required him to serve on the ground in 
Vietnam loading and unloading mail.  The veteran and his 
representative also emphasize that his DD Form 214 states 
"Served in Vietnam."  

Alternatively, although his representative reports that the 
veteran has been diagnosed as having diabetes mellitus type 2 
since 1999, he implicitly argues that presumptive service 
connection is warranted for diabetes mellitus as a chronic 
disease because he reports that he was diagnosed as having 
borderline diabetes mellitus in 1973, i.e., presumably within 
one year of his discharge from active duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type 2, will be established even though there is no 
record of such disease during service, provided that the 
disease is are manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the medical evidence reflects that the veteran has been 
diagnosed as having diabetes mellitus type 2.  In addition, 
the Board finds that the evidence affirmatively shows that he 
served in the Republic of Vietnam while on active duty.  In 
reaching this latter determination, the Board notes that his 
DD Form 214 states that he served in the Republic of Vietnam.  
The Board also observes that the service records indicate 
that the veteran served in a helicopter squadron while in the 
Navy, which is consistent with his report that he was in 
country delivering mail.  Thus, he has been diagnosed as 
having a disease for which presumptive service connection is 
available, and because the Board finds that he served in the 
Republic of Vietnam, he has an in-service injury, i.e., in-
service exposure to herbicides.

In light of the above, the inquiry shifts to whether the 
veteran's diabetes mellitus type 2 is manifest to a 
compensable degree.  The records of his treatment by his 
private physician, Dr. Roger W. Archer, dated from December 
1999 to June 2002, show that he treats his diabetes with 
Glucovance, an oral hypoglycemic agent, and restricts his 
diet.  Thus, under the criteria contained in Diagnostic Code 
7913, the veteran's diabetes mellitus warrants a compensable 
evaluation.  As such, service connection is warranted for 
diabetes mellitus type 2.


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


